Citation Nr: 1007632	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  06-30 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1. Entitlement to burial benefits based on service connection 
for the cause of the Veteran's death.

2.  Entitlement to payment of burial expenses of the deceased 
Veteran under 38 C.F.R. § 3.1600.


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran served on active military duty from October 1955 
to October 1959. The Veteran died in September 2005.  The 
appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.  

In the appellant's September 2006 VA Form 9 she indicated 
that she was tentatively reserving the right to testify at a 
Board hearing.  However, in November 2006 correspondence the 
appellant indicated that she no longer wished to testify at a 
Board hearing.  Therefore, the initial "tentative" hearing 
request is considered withdrawn.  

This case was previously before the Board in August 2008 and 
May 2009 when it was remanded each time for further 
development.  The Board is satisfied that there has been 
substantial compliance with the remand directives and the 
Board may proceed with review.  Stegall v. West, 11 Vet. App. 
268 (1998).

The Board notes that in its May 2009 remand the issue of 
entitlement to accrued benefits was remanded to the RO for 
the issuance of a statement of the case pursuant to Manlincon 
v. West, 12 Vet. App. 238 (1999).  This action was completed 
in September 2009; however, the appellant failed to perfect 
an appeal with regard to this issue.  That issue is not 
before the Board. 




FINDINGS OF FACT

1.  Service connection was not in effect for any disability 
during the Veteran's lifetime.

2.  The Veteran died in September 2005, due to lung cancer.

3.  At the time of his death, the Veteran was not receiving 
pension or compensation benefits.

4.  While there were claims for compensation and pension 
pending at the time of death, neither claim would have 
resulted in an award of compensation or pension.

5.  The Veteran did not die while in a VA medical center, 
domiciliary, or a nursing home, or at a facility under 
contract with VA, or while traveling under proper prior 
authorization and at VA expense to a specified place for the 
purpose of examination, treatment or care.

6. The Veteran was not discharged from service due to a 
disability incurred in or aggravated in the line of duty, and 
he is not buried in a state or national cemetery.


CONCLUSIONS OF LAW

1.  The requirements for entitlement to burial benefits based 
on service connection for the cause of the Veteran's death 
are not met. 38 U.S.C.A. §§ 2302, 2303, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.1600, 3.1601, 3.1604, 3.1605 (2009).

2.  The requirements for entitlement to a nonservice-
connected burial expenses under 38 C.F.R. § 3.1600 are not 
met. 38 U.S.C.A. §§ 2302, 2303, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.1600, 3.1601, 3.1604, 3.1605 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks the payment of VA burial benefits for the 
burial of the Veteran. The appellant contends that she should 
qualify for such payments because the Veteran had both 
compensation and pension claims pending for his lung cancer 
at the time of his death.  

Legal Criteria

In order to establish service connection for the cause of the 
veteran's death, there must be a service-connected disability 
that was the principal or a contributory cause of death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A service-connected 
disability will be considered the principal (primary) cause 
of death when such disability, singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related to the death.  38 C.F.R. 
§ 3.312(b).  A service-connected disability will be 
considered a contributory cause of death when such disability 
contributed substantially, or combined to cause death-e.g., 
when a causal (not just a casual) connection is shown.  
38 C.F.R. § 3.312(c).  

The term "burial benefits" means payment of money toward 
funeral and burial expenses. See 38 C.F.R. §§ 3.1600(a), (b).

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial. 38 
U.S.C.A. § 2302; 38 C.F.R. § 3.1600. If a veteran dies as a 
result of a service-connected disability or disabilities, 
certain burial benefits may be paid. 38 C.F.R. § 3.1600(a).

If a veteran's death is not service-connected, entitlement is 
based upon the following conditions:

(1) At the time of death the veteran was in receipt of 
pension or compensation (or but for the receipt of military 
retirement pay would have been in receipt of compensation); 
or

(2) The veteran has an original or reopened claim for either 
benefit pending at the time of the veteran's death, and (i) 
In the case of an original claim there is sufficient evidence 
of record to have supported an award of compensation or 
pension effective prior to the date of the veteran's death, 
or (ii) In the case of a reopened claim, there is sufficient 
prima facie evidence of record on the date of the veteran's 
death to indicate that the deceased would have been entitled 
to compensation or pension prior to date of death; or

(3) The deceased was a veteran of any war or was discharged 
or released from active military, naval, or air service for a 
disability incurred or aggravated in line of duty, and the 
body of the deceased is being held by a State (or a political 
subdivision of a State) and the Secretary determines, (i) 
That there is no next of kin or other person claiming the 
body of the deceased veteran, and (ii) That there are not 
available sufficient resources in the veteran's estate to 
cover burial and funeral expenses. 38 C.F.R. § 3.1600(b); see 
38 U.S.C.A. § 2302(a).

Alternatively, burial benefits may be paid if a person dies 
from nonservice-connected causes while properly hospitalized 
by VA in a VA facility (as described in 38 U.S.C.A. § 
1701(3)) or in a non-VA facility (as described in 38 U.S.C.A. 
§ 1701(4)) for hospital care under the authority of 38 
U.S.C.A. § 1703. 38 C.F.R. § 3.1600(c). If a veteran dies 
enroute while traveling under proper prior authorization and 
at VA expense to or from a specified place for purpose of 
examination, treatment, or care, burial expenses will be 
allowed as though death had occurred while properly 
hospitalized by VA. 38 C.F.R. § 3.1605(a).

When a veteran dies from nonservice-connected causes, an 
amount not to exceed a certain amount may be paid as a plot 
or interment allowance. Entitlement to a plot or interment 
allowance is subject, in part, to the following conditions:

(1) The deceased veteran is eligible for the burial allowance 
under 38 C.F.R. § 3.1600(b) or (c); or

(2) The veteran served during a period of war and the 
conditions set forth in 38 C.F.R. § 3.1604(d)(1)(ii)-(v) 
(relating to burial in a state veterans' cemetery) are met; 
or

(3) The veteran was discharged from the active military, 
naval or air service for a disability incurred or aggravated 
in line of duty (or at time of discharge has such a 
disability, shown by official service records, which in 
medical judgment would have justified a discharge for 
disability; the official service department record showing 
that the veteran was discharged or released from service for 
disability incurred in line of duty will be accepted for 
determining entitlement to the plot or interment allowance 
notwithstanding that the VA has determined, in connection 
with a claim for monetary benefits, that the disability was 
not incurred in line of duty); and

(4) The veteran is not buried in a national cemetery or other 
cemetery under the jurisdiction of the United States. 38 
U.S.C.A. § 2303 (West 2002); 38 C.F.R. § 3.1600(f) (2003).

Factual Background

The Veteran submitted a claim for service connection for lung 
cancer in May 2005.  He also made a request for pension at 
that time.  In his claim, the Veteran indicated that he was 
diagnosed with lung cancer in November 2004.  The Veteran 
also indicated that he participated in a medical research 
program conducted at USAR Chemical Warfare Laboratories at 
the Army Medical Center in Maryland in April 1958.  The 
Veteran indicated that he was not aware of the nature of the 
research but indicated that he was involved in an extensive 
follow-up study in 1998.  The Veteran contended that his 
diagnosis of lung cancer was due to his exposure to harmful 
chemicals during the medical research program in April 1958.  
Along with his claim the Veteran submitted a Certificate of 
Participation as a Medical Research Volunteer at the United 
States Chemical Warfare Laboratories, Army Chemical Center in 
Maryland in April 1958.  

A review of the claims file shows that the Veteran's service 
treatment records were affected by a 1973 fire at the 
National Personnel Records Center.  Photocopies of all 
reconstructed records have been associated with the claims 
file and most of these records are singed but are still 
legible.  A review of these records is negative for an 
indication of lung cancer or any other chronic lung 
disability.  While it appears that the Veteran was treated 
for bronchitis at some point during his military service the 
Veteran's undated separation examination shows normal lungs 
and in his Report of Medical History the Veteran denied 
"shortness of breath," "pain or pressure in chest," and 
"chronic cough."    

A review of VA treatment records confirms that the Veteran 
was diagnosed with large cell neuroendocrine tumor of the 
lings with metastasis to the brain as early as January 2005.  
These records also show that the Veteran last received 
treatment at a VA facility in March 2005.   

The Veteran died in his home in September 2005 and the death 
certificate listed the cause of death as cardio-pulmonary 
failure due to lung cancer.  The death certificate also notes 
that the use of tobacco "probably" contributed to the 
Veteran's death.     

The appellant submitted her application for burial benefits 
in October 2005.  She specified that she was not claiming 
that the cause of death was service connected. 

In December 2005, the RO notified the appellant that her 
claims for burial benefits under 38 C.F.R. § 3.1600 and based 
on service connection for the cause of the Veteran's death 
had been denied.  In this decision, the RO noted that a 
presumption of service connection was available for claims in 
which exposure to herbicides, asbestos, mustard gas, or 
ionizing radiation was confirmed.  The RO noted that 
herbicides were not used at any military facility during the 
Veteran's military service and indicated that ionizing 
radiation would not have been used at the particular facility 
where the Veteran served.  The RO further found that there 
was no evidence that the Veteran was exposed to mustard gas 
during his military service and also found that there was no 
possibility that the Veteran had been exposed to significant 
asbestos because there was no indication that the Veteran had 
pulmonary fibrosis, which would denote exposure to asbestos.  

The appellant submitted a notice of disagreement in February 
2006, indicating that she should be entitled to burial 
benefits for two reasons:  1) that the Veteran had a pending 
claim for compensation and pension arising from his lung 
cancer and; 2) while the Veteran was neither hospitalized nor 
traveling at the time of death, he was under VA medical care, 
and at the time of death had several appointments pending 
with doctors at VA hospitals regarding his ongoing treatment.  
According to the appellant, to take care of the Veteran at 
home was possible only with the assistance and constant 
advice by VA medical staff, and with the equipment that was 
issued to the Veteran for that purpose.  

In January 2007 the RO requested verification of the 
Veteran's participation in the claimed chemical tests through 
the Chemical, Biological, Radiological, Nuclear, and 
Explosives (CBRNE) database which, according to a September 
2006 Veterans Benefits Administration (VBA) Training Letter 
06-24, contains the names of over 4, 400 servicemembers who 
participated, or who were scheduled to participate, in a 
number of tests involving more than 140 agents and simulants 
at Edgewood Arsenal in Maryland.  According to the Department 
of Defense (DoD), these tests were conducted between 1955 and 
1975.  In a January 2007 response to this request, it is 
noted that, according to DoD, the Veteran was at Edgewood 
Arsenal.  However, he was among those that were never 
actually in a test.  Furthermore, even if the Veteran were 
exposed to chemicals during this study, it is noted in VBA 
Training Letter 06-24 that an Institute of Medicine study 
conducted between 1982-85 found no significant long-term 
health effects in Edgewood Arsenal test participants.  

1.	Burial Allowance based on Service Connection for 
Cause of the Veteran's Death

The Board finds that the preponderance of the evidence is 
against a finding that the Veteran's death is related to 
service.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The 
evidence indicates that the Veteran died of lung cancer, 
which was not previously service connected.  There is no 
indication that the Veteran's fatal lung cancer was causally 
related to service.  The Veteran was not diagnosed with lung 
cancer until November 2004, nearly 45 years after his 
discharge from service.  The Board observes that lung cancer 
is listed among the disorders for which a presumption based 
on exposure to herbicides, ionizing radiation, and mustard 
gas is warranted under 38 C.F.R. §§ 3.309, 3.316.  However, 
there is no indication that the Veteran was ever exposed to 
any of these chemicals.  Moreover, the record contains no 
competent medical evidence relating the Veteran's lung cancer 
to his military service.  Rather, the Veteran's death 
certificate indicates that his tobacco use "probably" 
contributed to the Veteran's death.    

The Board has considered whether an additional medical 
opinion is required in this case; however, given the fact 
that the Veteran's lung cancer did not manifest until many 
years after service separation, and that there is no evidence 
suggesting that the Veteran's lung cancer is causally related 
to his period of active service, the Board concludes that a 
medical opinion on this issue is not necessary to decide the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Board recognizes the obvious sincerity of the appellant's 
belief in the merits of her claim.  Nevertheless, unsupported 
by medical evidence, a claimant's personal belief, however 
sincere, cannot form a factual basis for granting a claim 
requiring medical determinations.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. Sept. 14, 2009).  

In short, the Board finds that the preponderance of the 
evidence is against the claim for entitlement to service 
connection for the cause of the Veteran's death, and the 
appeal is denied.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
Veteran's claim that would give rise to a reasonable doubt in 
favor of the Veteran, the benefit-of-the-doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

	2.  Burial Allowance based on Nonservice-connected Death 
under 38 C.F.R. § 3.1600

After a careful review of the evidence in this case, the 
Board concludes that the requirements for a burial allowance 
have not been satisfied.  As above, the Veteran died in his 
home in September 2005 and the death certificate listed the 
cause of death as cardio-pulmonary failure due to lung 
cancer.  VA treatment records show that the Veteran last 
received treatment at a VA facility in March 2005.  The 
appellant contends that the Veteran was at home but under VA 
medical care as he had pending appointments and used VA-
provided equipment at home; however, there is no indication 
in the medical records that the Veteran was "properly 
hospitalized" within the meaning of the regulations.  At the 
time of his death, the Veteran was not receiving treatment 
under the authority of VA, and was not hospitalized or 
traveling under VA authority.  Further, the veteran died at 
his home and nothing in the record suggests that he was 
receiving VA services at home.  38 C.F.R. §§ 3.1600(c), 
3.1605.


The Veteran was not in receipt of pension benefits under 38 
C.F.R. § 3.1600(b)(1) at the time of his death, and while he 
did have a pending claim for pension benefits at the time of 
his death, there is nothing in the record that would have 
supported an award of such benefits as an award of pension 
requires service during a period of wartime pursuant to 
38 C.F.R. § 3.3 and the Veteran did not have any wartime 
service.   

Neither during the Veteran's lifetime nor at the time of his 
death was service connection for any disability in effect.  
Again, while the Veteran had a pending claim for benefits at 
the time of his death, there is not sufficient evidence of 
record that would have supported an award of such benefits.  
Thus, compensation was not being received for any disability 
at the time of the Veteran's death. 38 C.F.R. § 3.1600(b)(1) 
and (2).  

The appellant did not indicate on her October 2005 
application for burial benefits, and there is no other 
indication in the record, that the Veteran's body is held by 
a State or political subdivision of a State, that there is no 
next of kin or other person claiming the body, and that there 
are not sufficient available resources to cover burial and 
funeral expenses. To the contrary, in her October 2005 
application for burial benefits, she specified that the 
veteran was not buried in a cemetery owned by a state or the 
federal government. Therefore, a burial allowance is also not 
warranted under 38 C.F.R. § 3.1600(b)(3).

For reasons similar to those set out above, the appellant is 
also not entitled to a plot or interment allowance. The 
requirements for eligibility for a burial allowance have not 
been met, and the veteran was not buried in a state or 
national cemetery. As noted above, the appellant specified in 
her October 2005 application for burial benefits that the 
veteran was not buried at a state owned cemetery. 38 C.F.R. 
§§ 3.1600(f)(1), (2), 3.1604(d)(1)(ii)-(iv).

Finally, there is no indication, nor has it been alleged that 
the Veteran was discharged from service for a disability 
incurred or aggravated in the line of duty. 38 C.F.R. 38 
C.F.R. § 3.1600(f)(3).

As this discussion illustrates, the law and regulations 
concerning burial benefits are very specific as to the 
eligibility requirements for such benefits.  The Board 
appreciates the appellant's contentions that the Veteran had 
a pending claim for compensation and pension arising from his 
lung cancer with sufficient support of these awards and that 
the Veteran was under VA medical care at the time of his 
death; unfortunately, the Board has no authority to act 
outside the constraints of the statutory and regulatory 
criteria.

After a thorough review of all the evidence under the 
pertinent law and regulations, the Board can only conclude 
that there is no provision that could possibly permit a grant 
of these benefits on the facts of this case.  In a case where 
the law is dispositive, the claim should be denied because of 
the absence of legal merit. Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Notice and Assistance

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify claimants for VA benefits of any 
information necessary to submit in order to complete and 
support a claim, and to assist claimants in the development 
of any pertinent evidence. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  However, it does not appear that the VCAA is 
applicable to claims such as the one decided herein. Cf. 
Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the 
Court held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases was not found in Title 38, United States Code, 
Chapter 51 (i.e., the laws changed by VCAA).  Claims for 
burial benefits are found in Title 38, United States Code, 
Chapter 23, not Chapter 51.  Accordingly, the Board finds 
that no further action is necessary, inasmuch as the VCAA is 
not for application in this case.

At any rate, the appellant was provided with notice of the 
regulations used to decide this case in a July 2006 statement 
of the case and January 2007 and October 2008 supplemental 
statements of the case.  VA has also done everything 
reasonably possible to assist the appellant with respect to 
her claim for benefits.  Consequently, any duty to notify and 
assist has been met.


ORDER

Burial benefits based on service connection for the cause of 
the Veteran's death as a result of exposure to mustard gas is 
denied.

Payment of burial expenses for the deceased Veteran under 38 
C.F.R. § 3.1600 is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


